PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/275,530
Filing Date: 12 May 2014
Appellant(s): Yacoubian et al.



__________________
Zachary D. Cleary and Adam C. Rehm
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Ground 1: Claim 35 is rejected under 35 U.S.C 112(a) or 35 U.S.C (pre-AIA ), first paragraph, for failing to comply with the written description.
Ground 2: Claims 1-2, 4, 9-10, 24-26 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamplyn (US Patent 5,275,333).
Ground 3: Claims 5-8 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tamplyn (US 5,275,333).
Ground 4: Alternatively, claims 1-2, 4-10, 24-26 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tamplyn (US Patent 5,275,333) in view of Sinha (US 2011/0067424) and Hendrickson, JR (2013/0306136). 

Summary of claimed invention:
The subject matter on appeal is directed to a retrofit system comprising a harness, a conduit, and at least one nozzle. 
Below is the annotated of Fig. 1 to illustrate the claimed subject matter, e.g. retrofit system.

    PNG
    media_image2.png
    296
    340
    media_image2.png
    Greyscale

The retrofit system is used, or has an intended use, for conducting air from an air conditioning system to a solar power generation system. Appellant explicitly states the intended use of the retrofit system in the pre-amble of independent claim 1. Even though, Appellant left out the intended use in the pre-amble of independent claim 24, Appellant explicitly discloses the retrofit system has an intended use for conducting air from an air conditioning system to a solar power generation system in Appellant’s specification (see paragraph [0014] of Appellant’s specification) or “utilizes an air tubing apparatus which redirects forced air, produced by an outdoor air conditioning condenser, to one or more solar panels (see paragraph [0009] of Appellant’s specification).
The claimed invention of a retrofit system is not the entire Fig. 1, nor the system (10) as summarized by Appellant. The system (10) is a solar power generating and cooling system as explicitly defined/called in Appellant’s disclosure (see paragraph [0030] of Appellant’s specification). The system (10) shown in Fig. 1 is not the retrofit system.
As explicitly claimed in the pre-amble of claim 1 and described in paragraph [0014] of Appellant’s specification, “a retrofit system for an air conditioning system and a solar power generation system” (emphasis added) or “utilizes an air tubing apparatus which redirects forced air, produced by an outdoor air conditioning condenser, to one or more solar panels” described in paragraph [0009] of Appellant’s specification. As such, the air conditioning system and the solar power generation system are described and claimed as not parts of the retrofit system (or air tubing apparatus), but parts of an intended use of the retrofit system (or the air tubing apparatus). As shown in Fig. 1 of Appellant’s disclosure, Appellant shows an air duct of multiple sections disposed between the air conditioner (20) and the solar panels (40), wherein the air duct comprises a harness (12), a conduit 14 and a nozzle (16). Literally, Appellant’s claimed retrofit system is an air tubing apparatus or an air duct for conducting/conveying air between the air conditioner (20) and the solar power generation (or solar panels 40), which is reproduced in annotated Fig. 1 above.
It is noted that Appellant specifically discloses the use of the retrofit system/air tubing apparatus/air duct system is not limited to residential AC condenser air source as shown in Fig. 1 as Appellant discloses the retrofit system/air tubing apparatus/air duct system can be used with other air sources, e.g. condensers from the structure or vehicle (see [0008], [0030], [0035-0038] of Appellant’s specification) and the use of the present inventive concept (e.g. the use of/providing retrofit system) is not limited ([0041-0042] and [0014]). 
Independent claims 1 and 24 are reproduced below with emphasis (e.g. bold, underlining and italic text).
Independent claim 1:
A retrofit system for an air conditioning system and a solar power generation system, the retrofit system comprising:
a harness adapted to be secured to an exhaust outlet of an air conditioning condenser of the air conditioning system, the harness having a lowermost end with a lowermost opening and an uppermost end with an uppermost opening, the lowermost opening secured to at least partially cover the exhaust outlet and receive at least exhaust air from the air conditioning condenser;
a conduit having a first end and a second end, the first end (i) secured to the uppermost opening of the harness so that the uppermost opening is completely covered, and (ii) configured to receive the exhaust air from the harness; and
at least one nozzle secured to the second end of the conduit and configured to receive the exhaust air from the conduit and direct the exhaust air (i) out of the retrofit system, (ii) into the atmosphere, and (iii) across an exterior surface of at least one solar panel of the solar power generation system exposed to the atmosphere. 
Independent claim 24:
A retrofit system comprising:
a harness secured to an exhaust outlet of an air conditioning condenser, the harness having a first end with a first opening and a second end with a second opening, the first opening secured to at least partially cover the exhaust outlet and receive at least exhaust air from the air conditioning condenser,
a conduit having an air intake end and an air outlet end, the air intake end (i) secured to the second opening of the second end of the harness, and (ii) configured to receive the exhaust air from the harness; and
at least one nozzle secured to the air outlet end of the conduit and configured to receive the exhaust air from the conduit and direct the exhaust air (i) out of the conduit, (ii) into the atmosphere, and (iii) across an outermost surface of at least one solar panel exposed to the atmosphere.
(See claims 1 and 24).

(2) Response to Argument
Ground 1: Claim 35 is rejected under 35 U.S.C 112(a) or 35 U.S.C (pre-AIA ), first paragraph, for failing to comply with the written description.
1a) Appellant argues that it is important to note that claim 35 does not require “the harness is adapted to be spaced from the exhaust outlet while being secured to the exhaust outlet” when claim 35 recites “the harness is adapted to be spaced from the exhaust outlet of the air conditioning condenser while the harness is secured to the outlet of the air conditioning condenser” (emphasis added).  See paragraph bridging pages 6-7 of Appeal Brief.
The examiner replies that the 112(a) rejection is for failing to comply with the description, not about different writing styles.
----
1b) Appellant cites MPEP 2163.02 and Lockwood v. Am Airlines, and argues that claim 35 is fully supported in paragraph [0031] of the originally filed disclosure in addition to original claim 1. Appellant argues that claim 35 closely mirrors to paragraph [0031] as claim 35 recites: 
“the harness is adapted to be spaced from the exhaust outlet of the air conditioning condenser while the harness is secured to the exhaust outlet of the air conditioning condenser so as to capture the other air not exhausted from the air conditioning condenser in combination with the exhaust air, the exhaust air combined with the other air yields a combined air traveling through the harness, and the combined air traveling through the harness has a different temperature than the exhaust air from the air conditioning condenser” (emphasis added),
both paragraph [0031] and claim 35 recite “a harness … spaced from the exhaust vent”,
original claims 10 and 22 recites “wherein the conduit is spaced from the exhaust vent”,
paragraph [0031] describes “capturing a majority of air exhausted from the exhaust vent 22 so as to capture a majority of air exhausted from the exhaust vent 22 in combination with other, cooler air not exhausted from the exhaust vent” and “causing air traveling through the harness 12 to be cooler” (emphasis added).
Appellant argues that paragraph [0031] describes the beneficial effect of “causing air traveling through the harness 12 to be cooler” for spacing the harness relative to the exhaust outlet, one of ordinary skill in the art would readily recognize that claim 35 is fully supported by at least paragraph [0031]), and “air traveling through the harness being cooler” adequately discloses the air being a different temperature. Appellant then alleges that the examiner is attempting to punish Appellant for not using exact verbatim phrasing even though the recitation of claim 35 are adequately disclosed at paragraph [0031] and the claim need not be described literally (i.e. using the same terms of in haec verba). See pages 7-8 of the Appeal Brief.

MPEP 2163.02 and Lockwood v. Am Airlines has been considered, and the examiner maintains the rejection. 
As emphasizing in bold text above, claim 35 recites “different temperature” while paragraph [0031] describes “cooler air”. Literally, the phrases “different temperature” and “cooler air” are not referring to the same meaning, and are not verbatim phrasing. Technically, “different temperature” is referring to a broader range of temperature than “cooler air”. The phrase “different temperature” is also referring to “warmer air” and “hotter air”. “Cooler air” is not a support for “warmer air” nor “hotter air”. Therefore, the original filed specification describing a narrower limitation “cooler air” in paragraph [0035] is not a sufficient nor adequate support for a broader limitation “different temperature” recited in claim 35, which also includes warmer air and hotter air. 
---
1c) Appellant cites MPEP 2138.05 and MPEP 2163, and argues paragraphs [0031] and [0037] – [0039] provide evidence of an actual reduction to practice, and therefore provide further evidence of possession under 35 U.S.C. 112(a). See page 8 of the Appeal Brief.
The examiner replies that the 112(a) rejection of claim 35 is for description requirement and new matter situations as the claim fails to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or the joint inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 35 is not rejected for lack of evidence of an actual reduction to practice.
Paragraph [0031] explicitly describes combining with cooler air so that the air traveling through the harness to be cooler. Paragraph [0031] does not contain support for the broader limitation “different temperature” which includes cooler air as well as warmer air and hotter air as explained in 1b) above.
Contradictory to claim 35, paragraphs [0037-0039] do not describe testing the retrofit system and spacing the harness of the retrofit system from the exhaust outlet of the air conditioning condenser in combination with other air, but testing a solar power generating and cooling system (10) by using the air from the exhaust exclusively to cool the solar panel and not combining with other air, because even though the warm air at 78F from the exhaust is warm but it is still cooler than the ambient air temperature that can reach into 120’s F.  Accordingly, paragraphs [0037-0039] do not contain support for claim 35.

Ground 2: Claims 1-2, 4, 9-10, 24-26 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamplyn (US Patent 5,275,333).
It is noted that Grounds 2-3 are the rejection without references for the intended use of the retrofit system. Ground 4 is the alternative rejection with references cited for the intended use of the retrofit system.
Appellant argues that the claims are not anticipated or obvious over Tamblyn because i) the functional limitations of claim 1 carry patentable weight because Tamblyn cannot perform these limitations and ii) the examiner uses improper hindsight reconstruction to create a “modified” Tamblyn to reject claims 6-8 and 29-31 under 35 U.S.C. 103.

i) The functional limitations of claim 1 carry patentable weight because Tamblyn cannot perform these limitations. (See pages 9-11 of Appeal Brief).
Appellant cites In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCP 1970) and MPEP 2143.03 that all words in a claims must be considered in judging the patentability of the claim against the prior art.
Appellant cites In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F. 3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004) that a functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. 
Appellant argues that the examiner asserts that “Tamblyn discloses a retrofit system (or a duct system for conveying air) comprises a harness… a conduit … [and] at least one nozzle”, dismisses the remaining recitations of claim 1 as directed to intended use of the retrofit system, and ignores many claim features such as 
a) “adapted to be secured to an exhaust outlet of an air conditioning condenser of the air conditioning system, the harness having a lowest end with a lowermost opening and an uppermost end with an uppermost opening, the lowermost opening secured to at least partially cover the exhaust outlet and receive at least exhaust air from the air conditioning condenser” for the harness,
b) “configured to receive the exhaust air from the harness” for the conduit, 
c) “configured to receive the exhaust air from the conduit and direct the exhaust air (i) out of the retrofit system, (ii) into the atmosphere, and (iii) across an exterior surface of at least one solar panel of the solar power generation system exposed to the atmosphere” for the nozzle
Appellant cites MPEP 2173.05 and argues that if these features a), b) and c) are functional they carry patentable weight because they set definite boundaries on the patent protection sought.
Appellant alleges that Tamblyn completely silent on “the lowermost opening of the harness secured at least partially cover the exhaust outlet and receive at least exhaust air from the air conditioning condenser” and limits to the intended use of “controlling the flow of conditioned air in an air conditioning system from a duct to a predetermined location of on occupied area of a building”. Therefore, Appellant concludes that Tamblyn does not disclose the features a), b) and c) above, and the air duct for conveying/conducting air of Tamblyn cannot perform and incapable of performing the functions of features a), b) and c).
(See pages 9 and 10 of Appeal Brief).

The case law and MPEP 2173.05(g) have been considered, and Appellant’s arguments are not persuasive to overcome the rejection for the following reasons:
(1) First of all, not only are all words in the claims considered thoroughly but also Appellant’s disclosure for interpretation of the claimed invention in judging the patentability and setting boundaries on the patent protection sought.
(2) Secondly, Appellant explicitly claims and describes “a retrofit system for an air conditioning system and a solar power generation” (see the pre-amble of claim 1 and [0014] of Appellant disclosure) or “utilizes an air tubing apparatus which redirects forced air, produced by an outdoor air conditioning condenser, to one or more solar panels (see paragraph [0009] of Appellant’s specification). The air conditioning system and the solar power generation system as being described and claimed are not parts of the retrofit system/air tubing apparatus, but parts of an intended use of the retrofit system/air tubing apparatus. As such, recitations related to an air conditioning system and a solar power generation system - e.g. “an air conditioning condenser of the air conditioning system”, “from the air conditioning condenser”, “an exterior surface of at least one solar panel of the solar power generation system exposed to the atmosphere”, etc… - are directed to the intended use of the retrofit system.
(3) Thirdly, Appellant explicitly describes “[t]his present inventive concept provides utilizes an air tubing apparatus which directs forced air, produced by an outdoor air conditioning condenser, to one or more solar panels” in paragraph [0009]. As shown in Fig. 1, Appellant shows an air duct or air tubing apparatus of multiple sections disposed between the air conditioner (20) and the solar panels (40), wherein the air duct comprises a harness (12), a conduit 14 and a nozzle (16).  Therefore, the claimed retrofit system is the air tubing apparatus or air duct system connecting the air conditioner (20) and the solar panels (40), which is reproduced in the annotated Fig. 1 below:

    PNG
    media_image2.png
    296
    340
    media_image2.png
    Greyscale

As explicitly claimed, the harness functions to receive at least (exhaust) air (see line 6 of claim 1, line 4 of claim 24), the conduit functions to receive the exhaust air form the harness (see line 10 of claim 1, lines 7-8 of claim 24), the nozzle functions to receive the exhaust air from the conduit and direct air out of the conduit into the atmosphere (see lines 11-13 of claim 1, lines 9-11 of claim 24). Literally, Appellant claims and describes the function of the retrofit system, which is an air tubing apparatus (or an air duct system), is for conducting/conveying/redirecting air, e.g. receiving air and directing air. The function of the harness, the conduit, the nozzle individually and the retrofit system as the whole is for conducting/conveying air. Again, recitations regarding to where the air is from, e.g. air condenser of the air conditioning system, and where the air goes out to, e.g. solar panel of the solar power generation system, are considered to be the intended use of the retrofit system and not the actual function of the retrofit system, since Appellant explicitly claims and describes “retrofit system for an air conditioning system and a solar power generation system” and utilizes an air tubing apparatus, e.g. the retrofit system, to redirect air from an air conditioning condenser to one or more solar panels.
(4) Fourthly, Tamblyn discloses an air duct system for conveying air comprising a fitting (50, fig. 4) secured to an exhaust outlet, having a lowermost end with a lowermost opening secured to at least partially cover the exhaust outlet and an uppermost end with an uppermost opening; a conduit (40, fig. 4) having a first end secured to the uppermost opening of the harness so that the uppermost opening is completely covered and configured to receive the exhaust air from the harness, and a second end; and at least a nozzle (or air outlet 52 shown in fig. 4, or outlet means including nozzle means in claim 6) secured to the second end of the conduit and configured to receive the exhaust air from the conduit and direct the exhaust air out of the retrofit system into the atmosphere. The air duct system for conveying air (shown in fig. 4) of Tamblyn is reproduced and annotated below:

    PNG
    media_image3.png
    278
    535
    media_image3.png
    Greyscale

The air duct for conveying air of Tamblyn corresponds to Appellant’s claimed “retrofit system”, and fitting (50) of Tamblyn corresponds to Appellant’s claimed “a harness” as notated above.
As stated in the office action, Tamblyn discloses all structural limitations of the retrofit system, the reference is deemed to be anticipatory. Recitations regarding where the air coming from, e.g. the condenser of the air conditioning system, and where the air goes to, e.g. the solar panel of the solar power generation system, are directed to the intended use of the retrofit system. Such recitations do not differentiate the retrofit system (or the air tubing apparatus or the air duct system) from the prior art. See MPEP 2114 and 2115. 
The retrofit system (or the air tubing apparatus or the air duct system for conveying air) of Tamblyn will conduct air regardless where the air is from (or the source of the air) and where the air goes to (or the target that the air is being delivered to). Therefore, the retrofit system (or the air tubing apparatus or the air duct system for conveying air) of Tamblyn is fully capable of being used for conducting air from an air source such as the air condenser of an air conditioning system to the target such as a solar power generation system, such that the harness of the retrofit system (or the air tubing apparatus or the air duct system for conveying air) of Tamblyn will be secured to an exhaust outlet of “an air conditioning condenser of the air conditioning system” and receive at least exhaust air “from the air conditioning condenser”, the at least one nozzle directs the exhaust air “across an exterior surface of at least one solar panel of the solar power generation system exposed to the atmosphere” when it is used in conveying air from the air condenser of an air conditioning system to one or more solar panel of the solar power generation system, because the retrofit system (or air tubing apparatus or the air duct system for conveying air) of Tamblyn is for conducting/conveying air, and more specifically conducting/conveying air from an air conditioning system.
Tamblyn is not completely silent on “the lowermost opening of the harness secured at least partially cover the exhaust outlet and receive at least exhaust air”, “a conduit having an air intake end and an air outlet end, the air intake end secured to the second opening of the second end of the harness, and configured to receive the exhaust air from the harness”; and “at least one nozzle secured to the air outlet end of the conduit and configured to receive the exhaust air from the conduit and direct the exhaust air out of the conduit into the atmosphere” as argued by Appellant. 
(5) Fifthly, Tamblyn is not limited to “controlling the flow of conditioning air in an air conditioning system from a duct to a predetermined location on occupied area” as argued by Appellant, but “provide at least a perception of cooler conditions within the area or zone due to the movement of air directed to that area or zone” (see col. 2, lines 13-15 of Tamblyn). In addition, even though Appellant uses different words in the claims and description, Appellant’s claimed retrofit system is also about “controlling air flow of conditioned air in an air conditioning system from a duct to a predetermined location of on occupied area of a building” like Tamblyn; since the air from the air condenser of an air conditioning system is a matter of fact a conditioned air, the conduit controls the conditioned air to flow in a certain direction, the residential air conditioning condenser (20) shown in Fig. 1 of Appellant’s disclosure is actually a vessel conveying air or the conditioning condenser is an air duct,  and the roof of a building occupied by the solar panels (40) shown in Fig. 1 of Appellant’s disclosure is actually a predetermined location on area of a building occupied by the solar panels. Nevertheless, Tamblyn discloses all the structural limitations of the claimed retrofit system as explained in reason (4) above, the retrofit system (or air duct) of Tamblyn will conduct air regardless the air source and the target where the air is directed to.
6) Sixthly, Appellant has not provided any subjective evidence that the retrofit system (or the air duct) of Tamblyn, which has all the structural limitations of the claimed retrofit or structurally the same as Appellant’s claimed retrofit system, cannot perform or is incapable to perform the function of conducting air, when Tamblyn explicitly discloses the retrofit system (or the air duct system for conveying air) is for conducting/conveying air or specifically air from an air conditioning system. On the contrary to Appellant’s conclusion, the retrofit system (or the air tubing apparatus or the air duct for conveying air) of Tamblyn will conduct/convey air regardless the source of the air and the target that the air is being delivered to. Therefore, the retrofit system (or the air duct system for conveying air) of Tamblyn is fully capable of being used for conducting air from an air source such as the air condenser of an air conditioning system to the target such as a solar power generation system.  Appellant’s argument appears to be arguments of counsel. It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
-----
Appellant cites Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F. 2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) - MPEP 2111.02 that any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation.
Appellant cites Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F. 3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999) that if the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is necessary to give life, meaning, and vitality to the claim, then the claim preamble should be construed as if in the balance of the claim.
Based on these case law Appellant argues that the preamble “a retrofit system for an air conditioning system and a solar power generation system” is not the same as a duct system for conveying air because such preamble provides a structural limitation in its own right such as a configuration attachable to both an air conditioning system and a solar power generation system. See the last two paragraphs of page 10 and the first paragraph of page 11 of the Appeal Brief.

The examiner replies that the term “for” in English language is a preposition with the purpose of, or directs to an intended use or a purpose of. The term “for” in English language does not mean nor has an equivalent meaning as “configuration attachable” such that the preamble “a retrofit system for an air conditioning system and a solar power generation system” is construed as the preamble provides a structural limitation of configuration attachable to both an air conditioning system and a solar power generation system as argued by Appellant. Appellant does not define the term “for” means or has an equivalent meaning as configuration attachable as argued by Appellant. Appellant does not even disclose the retrofit system has any configuration of attachable to the solar power generation system. On the contrary, Appellant explicitly claims the nozzle of the retrofit system directs air into the atmosphere and across an external surface of at least one solar panel exposed to the atmosphere, which does not necessarily require the retrofit system to have a configuration attachable to the solar power generation system. 
---
Appellant concludes that Tamblyn does not teach any “retrofit system for an air conditioning system and a solar power generation system” because Tamblyn limits to an intended use of “controlling the flow of conditioned air in an air conditioning system from a duct to a predetermined location of on occupied area of a building”, and the air duct for conveying/conducting air of Tamblyn is incapable of performing the function as claimed. 
Appellant also alleges that the claims recite some functional language which is improper to ignore, and therefore the purported prior art clearly does not meet any of the recited features, and the office fails to meet the prima facie burden for 35 U.S.C 102 (a)(1) rejection. (See page 11 of Appeal Brief).

As explained above and repeated here:
1) No claim language is ignored since all words in the claims and Appellant’s disclosure are considered thoroughly in judging the patentability and setting boundaries on the patent protection sought.
2) Recitations related to an air conditioning system and a solar power generation system such as “an air conditioning condenser of the air conditioning system”, “from the air conditioning condenser”, “an exterior surface of at least one solar panel of the solar power generation system exposed to the atmosphere”, etc…, are directed to the intended use of the retrofit system, because Appellant explicitly claims and describes “a retrofit system for an air conditioning system and a solar power generation system” (see the preamble of claim 1 and paragraph [0014] of Appellant’s specification) and utilizing an air tubing apparatus to redirect air produced by an air conditioning condenser to one or more sola panels ([0009]).
3)The function of the retrofit system (or the air tubing apparatus or the air duct system) is to conduct/convey/direct air regardless the source of the air and the target where the air is being directed to. 
4) Tamblyn discloses all the structural limitations of the claimed retrofit system (or the air tubing apparatus), the reference is deemed to be anticipatory.
5) Tamblyn is not limited to “controlling the flow of conditioned air in an air conditioning system from a duct to a predetermined location of on occupied area of a building” as Tamblyn teaches “provide at least a perception of cooler conditions within the area or zone due to the movement of air directed to that area or zone” (see col. 2, lines 13-15 of Tamblyn). Even though Appellant does not use the exact same words as Tamblyn, Appellant’s claimed retrofit system also has a similar intended use of “controlling the flow of conditioned air in an air conditioning system from a duct to a predetermined location of on occupied area of a building” as Tamblyn.
6) Appellant has not provided any subjective evidence that the retrofit system (or the air duct system) of Tamblyn, which has all structural limitations of the claimed retrofit system, cannot be used to conduct/convey air from the air condenser, or incapable of being used for conducting/conveying air from an air source such as an air condenser of an air conditioning system to a solar power generation system. Contradictory to Appellant’s arguments, Appellant explicitly discloses the retrofit system (or the air tubing apparatus) is being used/utilized to conduct/convey air from different air sources such as from condenser of a structure, building or a vehicle ([0008-009], [0030], [0035-0038] of Appellant’s specification) and the use of the present inventive concept is not limited ([0041-0042] and [0014]).

Ground 3: Claims 5-8 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tamblyn (US 5,275,333).
ii) The examiner uses improper hindsight reconstruction to create a “modified” Tamblyn to reject claims 6-8 and 29-31 under 35 U.S.C 103. (See pages 11-12 of Appeal Brief).
Appellant cites In re Fine, 837 F. 2d 1071, 1075 (Fed. Cir. 1988), ATD Corp. v. Lydall, Inc., 159 F. 3d 534, 546 (Fed. Cir. 1998) and In re Gorman, 983 F. 2d 982, 987 (Fed. Cir. 1991). Appellant then argues that one of ordinary skill in the art would never arrive at the present inventive concept as claimed in view of the prior art record; because contrary to the examiner’s assertion, there is no teaching or suggestion in Tamblyn to depart from “controlling the flow of conditioned air in an air conditioning system from a duct to a predetermined location on occupied area of a building”, and the examiner is essentially relying on the hypothetical person of ordinary skill to invent the claimed technology by using the benefit of knowledge gleaned from Appellant’s disclosure (e.g. using air from air conditioning condenser to cool a solar panel). Appellant concludes that attempting to modify Tamblyn to use exhaust air from an air conditioning condenser for cooling would ultimately change the principle operating of the prior art invention being modified. 
The principle operating of the retrofit system (or the air tubing apparatus or air duct system) of Tamblyn and Appellant’ claimed retrofit system is to conduct/convey air. Tamblyn is not limited to “controlling the flow of conditioned air in an air conditioning system from a duct to a predetermined location of on occupied area of a building” as Tamblyn teaches “provide at least a perception of cooler conditions within the area or zone due to the movement of air directed to that area or zone” (see col. 2, lines 13-15 of Tamblyn). Appellant’s claimed retrofit also has an intended use of “controlling the flow of conditioning air in an air conditioning system from a duct to a predetermined location on occupied area of a building (see fig. 1 of Appellant’s disclosure and explanation above). Appellant has not provided any subjective evidence that having multiple nozzles would change the principle operating of conducting/conveying/directing air of the retrofit system of Tamblyn. 
Tamblyn discloses including a plurality of nozzles to directing air to various locations within particular areas and zones (see figs. 2-3, col. 2 lines 10-15) such that the end of a conduit (34, fig. 2) splits into a plurality of conduits (32 and 40, fig. 2) with each of the plurality of conduit having a respective one of the plurality of nozzles (figs. 2-3). Tamblyn does not disclose the at least one nozzle includes a plurality of nozzles, and the second end of the conduit (40) splits into a plurality of conduits with each of the plurality of conduits having a respective one of the plurality of nozzles. 
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the retrofit system (or duct system for conducting air) or Tamblyn by having the conduit (40) splitting into a plurality of conduits to include a plurality of conduits with each one of the plurality of conduits having a respective one of the plurality of nozzles, because Tamblyn explicitly suggests splitting a second end (or air outlet end) of a conduit (e.g. 34) into a plurality of conduits with each one of the plurality of conduits having a respective one of the plurality of nozzles for directing air to various locations within particular areas and zones. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the obviousness is based on the teachings of the reference to Tamblyn that is within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the disclosure of Appellant.

Ground 4: Alternatively, claims 1-2, 4-10, 24-26 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tamplyn (US Patent 5,275,333) in view of Sinha (US 2011/0067424) and Hendrickson, JR (2013/0306136). 
Appellant argues claims are not nonobvious in view of Tamblyn, Sinha and Hendrickson under 35 U.S.C. 103 because i) the cited documents do not teach or suggest every claim element individually or in combination and ii) there is no motivation to modify Tamblyn to incorporation Sinha and Hendrickson.
i. The cited documents do not teach or suggest every claim element individually or in combination. See pages 12-13 of Appeal Brief.
Appellant argues none of Sinha nor Hendrickson teach or suggests at least a harness, a conduit, or at least a nozzle as claimed, because Sinha is limited to a circulation system provisioned around the photovoltaic array and Sinha is silent with respect to any suggestion to use the hot air as a coolant. Therefore, Appellant concludes Sinha teaches away from such modification and using coolant to cool a photovoltaic and using coolant to cool a photovoltaic cell as discussed by Sinha is not the same as using exhaust air across from an exhaust outlet as recited in claim 1. 
Appellant then argues that Hendrickson is limited to an evaporative misting system to cool photovoltaic cell and evaporative mist is not the same as exhaust air. Therefore, Appellant concludes that Hendrickson does not teach or suggest at least one nozzle configured to receive the exhaust air from the conduit and direct the exhaust air out of the conduit into the atmosphere and across an outermost surface of at least one solar panel exposed to the atmosphere” as recited in claim 1.

Appellant’s arguments are not persuasive for the following reasons:
First of all, Sinha and Hendrickson are not relied upon for teaching the structural limitations of the retrofit system (or an air duct system), but for the intended use of the retrofit system (or air duct system) of Tamblyn. There is no structural modification of Tamblyn’s retrofit system (or air tubing apparatus or air duct system) in the combination of Tamblyn in view of Sinha and Hendrickson, JR.
Secondly, Appellant does not claim nor disclose using hot air as a coolant as argued.  Appellant does not claim using the exhaust air across from an exhaust outlet as argued. Appellant claims using at least exhaust air from the air conditioning condenser [of the air conditioning system] (see claim 1, lines 6-7). Contradictory to Appellant’s arguments, Appellant explicitly discloses using cooler air to cool a solar power generation system (see [0031]), more specifically using cooler air from the air conditioning condenser of an air conditioning system to remove the hot air reside on the solar panel to cool the solar panel using the retrofit system (or the air tubing apparatus, see [0035-0040] of Appellant’s specification).
Thirdly, Sinha discloses using hot air (435, figs. 4-7) as a coolant to cool at least a solar panel (see [0025] and [0034-0037] of Sinha).
 Fourthly, Sinha teaches an air conditioning system (400) has two output paths (435 and 445, see fig. 4), in which one output path (435) is directly from an air condenser (430, see fig. 4) and the other output path (445) is indirectly from the air condenser (430, see fig. 4 and [0036]). In other words, Sinha discloses using the exhaust air from the exhaust outlet (435, 445, figs. 4 and 5-7) of an air conditioning condenser (430) of an air conditioning system (400) to cool the solar panel, or reduce the temperature of the solar power generation system (511, 611 or 711 shown in figs. 4 and 5-7) to reduce the temperature of the solar power generation system and increase the efficiency of the solar power generation system (see figs. 4-7, [0025] and [0037]). Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to have used the retrofit system of Tamblyn for ducting the exhaust outlet (435, 445) of the air conditioning condenser (430) of the air conditioning system (400) to conduct the exhaust air from the air conditioning condenser (430) to a solar power generation system (511, 611, 711) as taught by Sinha such that the harness (of the retrofit system of Tamblyn) is adapted to be secured to the exhaust outlet of the air conditioning condenser of the conditioning system, because Sinha explicitly suggests ducting the exhaust outlet of the air conditioning condenser of the air conditioning system to the solar power generation system to reduce the temperature of the solar power generation system and increase the efficiency of the solar power generation system.
It is noted that Sinha teaches the same inventive concept as stated in Appellant’s disclosure (see [0009] of Appellant’s specification), and does not teach away from using/utilizing a retrofit system (or an air tubing apparatus or air duct system) to reduce/decrease the temperature of the solar panel.
Fifthly, Appellant discloses using (cooler) air from the air conditioning condenser to cool the solar panel, or decrease its temperature (see [0009] of Appellant’s specification). In other words, Appellant explicitly discloses using coolant such as air to cool a photovoltaic cell/panel, the same concept as disclosed by Sinha. 
Sixthly, Hendrickson is not relied upon for modifying the type of coolant, e.g. air, of the retrofit system (or air tubing apparatus or air duct system) of Tamblyn, but for the intended use of the retrofit system (or air tubing apparatus or air duct system) of Tamblyn.
Hendrickson teaches configuring at least a nozzle (106 in figs. 1-4, 202 in figs. 5-7) to direct coolant across an exterior surface, or the outermost surface, of the at least one solar panel (105 in figs. 1-4, or 205 in figs. 5-7) exposed to the atmosphere of the solar power generation (see figs. 1-7) to improve efficiency of the solar panels (see abstract, [0036]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have used the at least one nozzle of the retrofit system of Tamblyn to direct the coolant such as air in the retrofit system of Tamblyn across an exterior surface or the outermost surface of at least one solar panel of the power generation system exposed to the atmosphere to improve the efficiency of the solar panel as taught by Hendrickson, JR.
Sixthly, as stated in the Office action 7/29/2021, the modification would involve nothing more than an intended use of the retrofit system of Tamblyn. Appellant has not provided any subjective evidence that the retrofit system (or an air tubing apparatus or an air duct system) of Tamblyn, which has all the structural limitations as Appellant’s claimed retrofit system, cannot be used to conduct/convey/redirect air from the air condenser of an air conditioning system to a solar power generation system as taught by Sinha and Hendrickson; when Appellant explicitly claims and describes throughout the specification that such retrofit system (or air tubing apparatus) is fully capable of being used/utilized to conduct/convey/redirect air from an air condenser of an air conditioning system to a solar power generation system (see the pre-amble of claim 1, [0009] and [0014] of Appellant’s specification). 
Accordingly, Tamblyn in discloses all the structural limitations, or structural claim elements, of the claimed retrofit system for conducting air, Sinha and Hendrickson are relied upon for teaching the claimed intended use of the retrofit system (or the air tubing apparatus) to conduct air from an air conditioning system to a solar power generation system, or the claim element of intended use. The combination of Tamblyn, Sinha and Hendrickson teaches all the claimed limitations and claim element, or structural element and intended use element.

ii. There is no motivation to modify Tamblyn to incorporate Sinha and Hendrickson. See pages 13-16 of Appeal Brief.
Appellant cites In re McLaughlin, 443 F. 2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971), MPEP 2145 and In re Enhanced Security Research, LLC, 739 F. 3d 1347, 1355 (Fed. Cir. 2014) that an obviousness rejection should be based on “only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper” and the examiner cannot “stitch together an obviousness finding from discrete portions of prior art references without considering the references as a whole”. Appellant then goes on and argues that the assertion of “it would have been obvious to modify Tamblyn in view of Sinha to arrive at claim 1 because ‘Sinha explicitly suggests ducting the exhaust outlet of the air conditioning condenser of the air condition system to the solar power generation system’” of the examiner is factually incorrect because Sinha actually discuss using coolant to cool the photovoltaic cells in the cited paragraphs [0025] and [0037] and there is no suggestion in Sinha to duct the exhaust outlet of the air conditioning condenser to the solar power generation system in paragraphs [0025] and [0037] of Sinha. See the first three paragraphs under “ii) there is no motivation to modify Tamblyn to incorporate Sinha and Hendrickson” of the Appeal Brief.

Appellant’s arguments are not persuasive for the following reasons:
First of all, the office action 7/29/2021 states “it would have been obvious to one skilled in the art at the time to the invention was made to have used  the retrofit system of Tamblyn for ducting the exhaust outlet (434, 445) of the air conditioning condenser (430) of the conditioning system (400) to conduct the exhaust air from the air conditioning condenser (430) to a solar power generation system (e.g. 511, 611, 711) as taught by Sinha such that the harness is adapted to be secured to the exhaust outlet of the air conditioning condenser of the conditioning system, because Sinha explicitly suggests ducting the exhaust outlet of the air conditioning condenser of the air conditioning system to the solar power generation system to reduce the temperature of the solar power generation system and increase the efficiency of the solar power generation system (see figs. 5-7, [0025] and [0037] of Sinha)” (emphasis added). 
As emphasized, the office action 7/29/2021 states “it would have been obvious to have used the retrofit system of Tamblyn…” not “it would have been obvious to modify Tamblyn…” as argued by Appellant.
Secondly, as explicitly stated in the obvious statement, there is a motivation - reduce the temperature of the solar power generation system and increase the efficiency of the solar power generation system - to combine Tamblyn and Sinha, which is described in paragraphs [0025] and [0037]); and there is a suggestion of ducting - providing a passage way for air or an air path (435 or 445) – between air conditioning system (400) and the solar power generation system (511, 611, 711) in figs. 5-7, more specifically between the air conditioning condenser (430) of the air conditioning system (400) and the  solar power generation system (511, 611, 711) as the reference number 435 is designated for the air path directly from the air condenser (430) and the reference number 445 is designated for the air path indirectly from the air condenser (430) as shown in fig. 4 and described in paragraphs [0034-0036] of Sinha.  
Paragraph [0025] of Sinha describes the motivation of “reducing the temperature of the power generation system and increase the efficiency of the solar power generation system by using the coolant. Paragraph [0037] of Sinha describes the coolant being used is hot air or cool air from the paths (435 and 445). It is noted that the hot air (435) is directly from the air conditioning condenser (430) and the cold air (445) is indirectly from the air conditioning condenser (430, see fig. 3, [0034-0036]). Figs. 5-7 show the air paths (435 and 445) flow from the air conditioning system (400) to the solar power generation system (511, 611, 711, see the arrows of the air paths 435 and 445 in figs. 5-7). In order for air to flow according to the arrows of the air paths (435 and 445) between the air conditioning system (400) and the solar power generation system (511, 611, 711), there must be a ducting between the air conditioning system (400) and the solar power generation system (511, 611, 711). Sinha also discloses using the term “ducting” for an air path, e.g. arrow 425, between the air conditioning system (400) and the solar power generation system (or box structure 911, see fig. 9 and [0059]). As such, Sinha explicitly suggests ducting the exhaust outlet (or air paths 435 or 445) of the air conditioning condenser (430) to the solar power generation system (511, 611, 711) by drawing of the arrow that represents an air path. It is noted that “ducting” by definition is meant to provide a passageway for air, or air path.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the obviousness is based on the teachings of the references, which are within the level of ordinary skill at the time of the claimed invention was made, and does not include knowledge gleaned only from applicant’s disclosure. 
---
Appellant argues independent claim 1 recites “[a] retrofit system for an air conditioning system and a solar power generation system… secured to the air conditioning system … to receive air from an air conditioning condenser … and at least one nozzle configured to … direct … the air … across an exterior surface of the solar power generation”, and the examiner goes great lengths to cobble together various unrelated references in an attempt to meet the aforementioned recitation of intended use and such attempted combination  evidences impermissible use of hindsight and violates the precise teachings of KSR that the subject matter of a claim which is composed of several elements is not provided obvious merely by demonstrating that each of its elements was, independently, known in the prior art. Appellant then submits that claimed retrofit system, or the aforementioned recitation, cannot be reasonable separated in fragments, and concludes that the rejection of independent claims 1 and 21 are flawed.
Appellant goes on and alleges that the examiner acknowledges Sinha is deficient and relies on Tamblyn’s fitting 50 in the office action at paragraph [0004]. Based on  this allegation, Appellant argues that the fitting (50) of Tamblyn is not reasonably the same as “a harness adapted to be secured to an exhaust outlet of the air conditioning system … to receive air from air from an air conditioning condenser” as claimed because the duct is not “an air conditioning condenser” nor does Tamblyn’s duct 32 “receive air from an air conditioning condenser”, and one skilled in the art would never modify Sinha to have “a harness adapted to be secured to an exhaust outlet of the air conditioning system … to … receive air from the air conditioning condenser as argued by the Examiner in attempt to meet the aforementioned recitation of intended use per independent claims 1 and 24. 
Appellant argues Tamblyn is limited to an air conditioning system for cooling a person’s work station and Tamblyn does not route air from a condenser, which is hot, to any work station. Appellant concludes the rejection is flaw as there is a leap in logic between Tamblyn and the examiner’s argument that one of ordinary skill in the art would somehow modify Sinha in view of Tamblyn to adapt the harness (of Tamblyn) to be secured to an exhaust outlet of the air conditioning system to receive air from an air conditioning condenser (of Sinha).
(See the fourth paragraph through seventh paragraph under ii. There is no motivation to modify Tamblyn to incorporate Sinha and Hendrickson of Appeal Brief).

Appellant’s arguments are not persuasive for the following reasons:
First of all, as stated in the office action dated 7/29/2021, the rejection is not merely a demonstration of each element was independently known in the art, but expressively establishes a background for determining obviousness as set forth in Graham v. John Deere Co. 383 U.S. 1, 148 USPQ 459 (1966) by 1) determining the scope and contents of the prior art, 2) ascertaining the differences between the prior art and the claims at issue, 3) resolving the level of ordinary skill in the pertinent art an, 4) considering objective evidence present in the application indicating obviousness or nonobviousness. The examiner has stated reasons, or TSM (teaching, suggestion, motivation) test, to combine the references in the rejection. The examiner does not use KSR reasoning to combine the references in order to violate the teachings of KSR. 
In response to applicant's argument that the references are non-related, or nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, not only all the references are directed to retrofit system, or ducting system, or tubing apparatus which is in the field of Appellant’s endeavor, but also reasonably pertinent to particular problem with which the applicant was concern, e.g. utilizing a tubing apparatus to directing air (or coolant) to decrease temperature in certain area/zone.
Secondly, the rejection is not about modifying Sinha nor relying on Tamblyns’ fitting 50 to modify Sinha. There is no such modification of Sinha at paragraph [0004] in the office action 7/29/2021 as argued by Appellant.
Thirdly, the rejection is about using the retrofit system (or air tubing apparatus or air duct system) of Tamblyn for an intended use of ducting the exhaust outlet (435 or 445) of the air conditioning condenser (430) of the air conditioning system (400) to conduct the exhaust air from the air conditioning condenser (430) to a solar power generation (511, 611, 711)  for the benefit of reducing the temperature of the solar power generation system and increase the efficiency of the solar power generation system.  
Fourthly, Tamblyn is not limit to cooling a person’s work station, but provide at least a perception of cooler conditions within the area or zone due to the movement of air directed to that area or zone (see col. 2, lines 13-15 of Tamblyn).
Fifthly, Sinha discloses using hot air as a coolant (see [0034-0037] of Sinha.
Sixthly, Appellant does not explicitly claim nor disclose routing the hot air from the air condenser. On the contrary to Appellant’s argument, Appellant discloses routing the cooler air from the air condenser, might be warm but still cooler than the solar panel to cool the solar panel by moves any hot air that resides on the solar panel (see [0031-0039] of Appellant’s specification).
Seventhly, using the retrofit system of Tamblyn for the benefit taught by Sinha  contains no leap of logic, and Appellant has not provided any subjective evidence that the retrofit system of Tamblyn, which is structurally the same as Appellant’s claimed retrofit system, cannot be used as the ducting to direct air from the air conditioning condenser of the air conditioning system to the solar power generation system (or solar panels) of Sinha, when Appellant explicitly claims such retrofit system can be used to do so.
Eighthly, when the retrofit system (or air tubing apparatus or air ducting system) of Tamblyn is used for ducting the exhaust outlet of the air conditioning condenser of an air conditioning system to conduct the exhaust air from the air conditioning condenser to a solar power generation system as taught by Sinha, the harness is adapted to be secured to the air conditioning system to receive air from an air conditioning condenser as claimed.
---
Appellant argues Hendrickson is limited to a complex evaporative cooling system similar to that of the human or a dog, whereby a mist is generated to allegedly cool renewable energy panels as Hendrickson requires a water reservoir, a pump to create pressure in piping to get mist to a nozzle. Pressured piping that receives water from a reservoir to generate a mist is not the same as “at least one nozzle configured to receive the air from the harness and direct the air out of the retrofit system and across an exterior surface of the solar power generation” as claimed. Appellant then concludes that there is no motivation provided in Hendrickson to modify Hendrickson or Tamblyn to this effect. See paragraphs bridging pages 15 and 16 of the Appeal Brief.
As stated in the office action 7/29/2021, “In addition, it would have been obvious to one skilled in the art at the time the invention was made to have used the at least one nozzle of the retrofit system of Tamblyn to direct the coolant (e.g. air in the retrofit system of Tamblyn) across an exterior surface or the outermost surface of at least one solar panel of the power generation system exposed to the atmosphere to improve the efficiency of the solar panels as taught by Hendrickson”. The motivation of “to improve the efficiency of the solar panels” is taught in the abstract and paragraph [0036] of Hendrickson. 
As seen in the cited obvious statement, Hendrickson, JR. is not relied upon for teaching pressured pipping that receives water from a reservoir to generate a mist. Furthermore, Appellant has not provided any subjective evidence that the nozzle of the retrofit of Tamblyn cannot be used to direct air across an external surface (e.g. the uppermost surface) of the solar power generation system (or the solar panel), when Tamblyn explicitly suggests selecting the location for directing air from the at least one nozzle to cool the selected location (see summary of Tamblyn).
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THANH TRUC TRINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        
Conferees:
/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                            

                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.